Citation Nr: 0942219	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-09 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the feet and, if so, whether service 
connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

The record reflects that the Veteran requested to be afforded 
a hearing before the Board by way of videoconference, in the 
VA Form 9 dated in March 2009.  The RO sent notice in April 
2009 that the hearing had been scheduled for May 12, 2009.  
However, the record reflects that the Veteran failed to 
report for the scheduled hearing and did not request 
rescheduling of the hearing.  Accordingly, the Veteran's 
hearing request is considered withdrawn.  38 C.F.R. § 20.704 
(2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.

REMAND

The record shows that the Veteran's claim of service 
connection for peripheral neuropathy was previously denied by 
the RO in its January 2005 rating decision.  The RO denied 
the Veteran's claim on the basis that the evidence did not 
show that his claimed residuals of frozen feet were related 
to service and, consequently, service-connection for 
peripheral neuropathy of the feet on a secondary basis could 
not be established.  The RO further indicated there was no 
evidence showing that peripheral neuropathy of the feet was 
incurred in or aggravated by military service.  The Veteran 
was notified of the denial of his claim and his appellate 
rights in January 2005, and he did not appeal the decision.  
Thus, the January 2005 rating decision is final.  38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009). 

In April 2006, the Veteran requested to reopen his claim for 
service connection for peripheral neuropathy of both feet, as 
secondary to his service-connected bilateral ankle condition 
and skin disease of the ankles, heels, and toes.  The RO sent 
a notice letter to the Veteran in July 2006 with respect to 
his claim, but did not mention the earlier denial of his 
claim or advise the Veteran that he needed to submit new and 
material evidence to reopen his previously disallowed claim.  
Further, the RO has consistently adjudicated the Veteran's 
claim as an original claim rather than a request to reopen a 
previously disallowed claim.  

Although the Veteran has advanced a new theory of causation 
as a means of reopening his previously disallowed claim to 
establish entitlement to service-connected benefits for his 
claimed peripheral neuropathy of the bilateral feet, the 
theory pertains to the same benefit for the same disability 
that is currently on appeal and, consequently, constitutes 
the same claim.  See Boggs v. Peake, 520 F.3d. 1330, 1336 
(Fed. Cir. 2008), wherein the Federal Circuit Court explained 
that a new theory of causation for the same disease or injury 
that was the subject of a previously denied claim cannot be 
the basis of a new claim under 38 U.S.C.A. § 7104(b).  Thus, 
the Veteran's current claim involving peripheral neuropathy 
of the feet is a request to reopen a previously disallowed 
claim.  

Judicial precedent has emphasized that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
claimant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  VA must also look at the bases for the denial 
in the prior decision and notify the claimant of what 
evidence would be necessary to substantiate that element(s) 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).   

Because the Veteran has not been provided with adequate 
notice with respect to his request to reopen a previously 
disallowed claim during the course of this appeal, the Board 
finds that a remand for proper notice is necessary.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103, 5103A (West 
2002) are fully complied with, to include 
under Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  Thereafter, readjudicate the issue on 
appeal.  If the benefits sought on appeal are 
not granted to the Veteran's satisfaction, 
provide the Veteran and his representative 
with a supplemental statement of the case 
addressing all new evidence submitted in 
support of his claim, and afford him the 
appropriate opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

